                                                                                                  r .... u 1
                              UNITED STATES DISTRICT COURT                                        I   :'"t       I


                                DISTRICT OF CONNECTICUT
                                                                                   • J       -,         I    )        '"l;   l: [
 IN RE: SUBPOENA TO GOOGLE LLC                      Misc.CaseNo. $J$00j l l4Jb~                                      .... ·
 N-18-2-137(5) #704                                                                      .                   . ,r            •.!
                                                    Filed Under Seal

                                              ORDER

       The United States has submitted an application pursuant to 18 U.S.C. § 2705(b),

requesting that the Court issue an Order commanding Google LLC, an electronic

communications service provider and/or a remote computing service, not to notify any person

(including the subscribers or customers of the account listed in the subpoena) of the existence of

the attached subpoena for a period of six months, through and including April30, 2019.

       The Court determines that there is reason to believe that notification of the existence of

the attached subpoena will seriously jeopardize the investigation, including by giving targets

opportunity to flee, destroy or tamper with evidence, including electronically store evidence,

change patterns ofbehavior, or notify confederates. See 18 U.S.C. § 2705(b)(2), (3), (5).

       IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Google LLC shall not

disclose the existence of the attached subpoena, or this Order of the Court, to the listed

subscriber or to any other person, for a period of six months, through and including April 30,

2019, except that Google LLC may disclose the attached subpoena to an attorney for Google

LLC for the purpose of receiving legal advice.

       IT IS FURTHER ORDERED that the application and this Order are sealed until April 30,

2019, or until otherwise ordered by the Court. Sealing is supported by clear and compelling

reasons and is narrowly tailored to serve those reasons. Specifically, the illegal activity is

believed to be ongoing and the investigation is neither public nor known to the targets of the

investigation. Disclosure of this pleading could jeopardize this ongoing investigation. Among
other things, disclosure would give the targets an opportunity to flee, destroy or tamper with

evidence, change patterns of behavior, or notify confederates .



 .~outZO\&'                                           /s/ Sarah A. L. Merriam, USMJ
Date                                                      AH A. L. MERRIAM
                                                          ED STATES MAGISTRATE JUDGE




                                                2
